?7
       Name      +:^ee^ ' A' o^i<j^
        Addresss /-^
                 /^t<s
                     ^         -e-^^v^L^. ^t^i^o -e^'cY5^T-T^)                                          ^
        Telephone/email
                               (a^-^[D -D)^.                                              FIL.QD ^x-

                                    UNITED STATES BANKRUPTCY COURT
                                                                                              APR 142020
                                          DISTRICTOF ARIZONA
                                                                                              UNITEDSTATES -
                                                                                           _BANKRUPTCY COURT
                                                                                        FORTHEDISTRJCTOFARIZONA
       In Re:                                                        Chapter ^ / '3
                                                                     CaseNo. ^-f^J ~-Qt

                                                              MOTION FOR COURT APPROVAL
                                                              TO SELLREALESTATE/ REQUEST
                                                             FORHEARING
                          Debtor.


                           -ftr^-QG^i
                Debtor,   Q-3t <^CL (respectfully request this Court for authorization/approval to sell
       theirresidenceatthefollowing address:          ^S £-'^SonnA^                 f" O^AJ{ -^Z~'cFS"01^?-
                1. Debtors fileda Chapter / 3             bankruptcy on_t/_{j^_[SLO t-^
                2. The Debtors wish to sell their property at. The title company is requiring a Court

                   order approving the sale in order to close escrow. A copy of the Sale/purchase

                   Contract is attached to this motion.

                3. The saleprice oftheproperty is $        ^So0 andfollowing thepayment ofanyand
                   all mortgage liens, closing costs andfees, the Debtors do not expecttheirnetproceeds

                   to exceed        / OQ      0.

                4. Debtors claimed a homestead exemption under ArizonaRevised Statutes.




     Case 2:19-bk-04693-DPC           Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                   Desc
                                      Main Document    Page 1 of 23
        5. Debtors have buyers for the property,                                 , who are personally

            unknown to the Debtors.

        6. A closing date for the property has been set for ^\^- I

        7. ^EftJN M AfC will bepaidin full for the secured mortgage. The only otherpayments

            are for the realtor fees and closing and other related costs.



        WHEREFORE, the Debtor prays that the Court approve the sale of the debtor's

        residence for            -0.     ursuant to the attached Sale Agreement and allow the
                                                                                  T^v/y
        Debtors to pay from escrow the claim of the first mortgage holder,               H-r       and

        all closing costs and real estate commissions

        DATED:                     /         'Z^'Z-0

        SIGNED-
                                                ^

                                                           ^-                     ^0^ ^
                                                                            fr
        Copy of the foregoing motion mailed this       { l~f   day of              to:


        Chapter13tmstee ^^^e ^ ^ '^^A ^ A/                                                              -^
                                 s?^ ^ G^t-^r^^, ^^. '^ ^sor,
        Lende_^ ^^^^^ ' '^^-
        US Trustee          ^(-^o^-^s^os
        Office ofthe US Trustee
        230 North First Avenue, Ste. 204
                                                    s-n ^          s-j-s^Ass CSL
        Phoenix,AZ 85003
                                                               ^//<£e c^- ^.z^/^
                                       tn.




Case 2:19-bk-04693-DPC        Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                     Desc
                              Main Document    Page 2 of 23
        SIGNED:




Case 2:19-bk-04693-DPC   Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22   Desc
                         Main Document    Page 3 of 23
AuthentisunID:A4ffiP5""2^FF -°B9.ADDB.DC98327C275D
                                                                                                                                       Document updated:
                                                                                                                                        February 2020


                  ARIZONA                This attachment should be given to the Buyer prior to the submission
                                         of any offer and is not part of the Residential Resale Real Estate Purchase
                  REALTORS-              Contract's terms.                                                                                      ssas




               You are entering into a legally binding agreement.
               1. Read the entire contract before you sign it.
       c      2. Review the Residential Seller's Property Disclosure Statement (See Section 4a).
                        . This information comes directly from the Seller.
                        . Investigate any blank spaces, unclear answers or any other information that is important to you.

        jri 3. Review the Inspection Paragraph (see Section 6a).
                   If important to you, hire a qualified:
                        . General home inspector
                        . Heating/cooling inspector
                        . Mold inspector
                        . Pest inspector
                        . Pool inspector
                        . Roof inspector

                   Verify square footage (see Section 6b)
                   Verifythe property is on sewer or septic (see Section 6f)

              4. Confirm your ability to obtain insurance and insurability of the property
                 during the inspection period with your insurance agent (see Sections 6a and 6e).
              5. Apply for your home loan now, if you have not done so already, and provide
                 your lender with all requested information (see Section 2f).
                   It is your responsibility to make sure that you and your lender follow the timeline requirements in Section 2, and
                   that you and your lender deliver the necessary funds to escrow in sufficienttime to allow escrow to close on the
                   agreed upon date. Otherwise, the Seller may cancel the contract and you may be liable for damages.

              6. Read the title commitment within five (5) days of receipt (see Section 3c).
              7. Read the CC&R's and all other governing documents within five (5) days of receipt
                 (see Section 3c), especially if the home is in a homeowner's association.
        j^ 8. Conduct a thorough pre-closing walkthrough (see Section 61). If the property is
              unacceptable, speak up. After the closing may be too late.
              You can obtain information through the Buyer's Advisory at www. aaronline. com/manage-risk/buyer-advisory-3/.
              Remember, you are urged to consult with an attorney, inspectors, and experts of your choice in any area
              of interest or concern in the transaction. Be cautious about verbal representations, advertising claims, and
              information contained in a listing.Verify anything important to you.

                                                          WARNING:*WIRETRANSFERFRAUD*
              Beware of wiring instructions sent via email. Cyber criminals may hack email accounts and send emails with
              fake wiring instructions. A/wa s inde endenW confirm wirin instructions riortowirin an mone . Do not
              email or transmit documents that show bank account numbers or personal identification information.

                                                                                                                           Buyer's Check List

                                                                 BuyerAttachment . Updated: February2020
                                                     Copyright©2020 ArizonaAssociation of REALTORS*.All rights reserved.
                   John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                                  InstanetFORMs

           Case 2:19-bk-04693-DPC                         Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                              Desc
                                                          Main Document    Page 4 of 23
Authentisign ID:AA095002-16FMBB9-ADDB-DC98327C275D
                                                                                                                                                 Page 1 of 10
        RESIDE Tl                  RESALE REAL ESTATE
                                                                                                                                              Document updated:
                                                                                                                                               February 2020

                                       The pre-printedportion of this form has been drafted by the ArizonaAssociation of REALTORS®.
                  ARIZONA              Any chan9e in the pre-prtnted language of this form must be made In a prominent manner.
                            »/         Wo representations are made as to the legal validity, adequacy and/or effects of any provision,
                  REALTORS'            includingtaxconsequencesthereof. Ifyou desire legal, taxorotherprofessionaladvice, please
                                       consult your attorney, tax advisor or professional consultant.


               1. PROPERTY
  1a.          BUYER:                         Jalen Jackson
                         BUYER'S NAME(S)

               SELLER:              RAHEEM A OJIKUTU                                                                         or |_| as identified in section 9c.
                          SELLER'S NAME(S)

          3. Buyer agrees to buy and Seller agrees to sell the real property with all improvements, fixtures, and appurtenances thereon
          4. or incidental thereto, plus the personal property described herein (collectively the "Premises").
 1b.      5. Premises Address:        1843 E Donner                                                       Dr          Assessor's #:        122-93-768
          6. City:                        Phoenix                              County:                Marico a                 AZ, Zip Code:         85042
          7. Legal Description: COBBLESTONE MCR 590-27

          8.
          9.
 1c.     10. $              275 500. 00 Full Purchase Price, paid as outlined below
         11. $                   2 000. 00 Earnest Money
         12. $                   7 642. 00 Additional            Down Pa          ent

         13.                265 858. 00 To be Financed

         14.
         15.
         16.
         17.   Earnest Money is in the form of: B Personal Check Q Wire Transfer Q Other
         18. Upon acceptance of this offer, the Earnest Money, if any, will be deposited with: \S Escrow Company |_] Broker's Trust Account.
         19. IF THIS IS AN ALL CASH SALE: A Letter of Credit or a source of funds from a financial institution documenting the availability of
         20. funds to close escrow /s attached hereto.

 1d.     21. Close of Escrow: Close of Escrow ("COE") shall occur when the deed is recorded at the appropriate county recorder's office.
         22. Buyer and Seller shall comply with all terms and conditions of this Contract, execute and deliver to Escrow Company all closing
         23. documents, and perform all other acts necessary in sufficienttime to allow COEto occuron
         24.               Ma                   11 , 20 20           ("COEDate"). If EscrowCompanyor recorder'soffice is closed on the COEDate,

         25. COE shall occur on the next daythat both are open for business.
         26. Buyer shall deliver to Escrow Company a cashier's check, wired funds or other immediately available funds to pay any down
         27. payment, additional deposits or Buyer's closing costs, and instruct the lender, if applicable, to deliver immediately available funds to
         28. EscrowCompany, in a sufficient amount and in sufficient time to allow COEto occur on the COE Date.

         29. Buyeracknowledgesthat failure to paythe required closing funds by the scheduled COE, if not cured after a cure notice is delivered
         30. pursuant to Section 7a, shall be construed as a material breach of this Contract and the Earnest Money shall be subject to forfeiture.

         31. Alt funds are to be in U. S. currency.
 1e.     32. Possession: Seller shall deliver possession, occupancy, existing keys and/or means to operate all locks, mailbox, security
         33. system/alarms, and all common area facilities to Buyer at COEor |_|
         34. Broker(s) recommend that the parties seek independent counsel from insurance, legal, tax, and accounting professionals regarding
         35. the risks of pre-possession or post-possession of the Premises.

  1f.    36. Addenda Incorporated: D Additional Clause D Buyer Contingency \_\ Domestic Water Well [S H. O.A.
         37. Q Lead-Based PaintDisclosure D LoanAssumption Q On-site WastewaterTreatment Facility D Seller Financing Q ShortSale
         38. D Solar Lease/Solar Loan Assumption Addendum |g Other: Covid Addendum Pool Addendum                                       Market Advisor
                                                                                                                                                                »

                                               Residential Resale Real Estate Purchase Contract . Updated: February2020
                                     <lnltials Copyright©2020ArizonaAssociationof REALTORS*.All rightsreserved. |nlt|als>
          SE     R    SELLER                                                 Page 1 of 10                                             BUYER     BUYER

                     John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                                        InstanetFORMs-

          Case 2:19-bk-04693-DPC                      Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                         Desc
                                                      Main Document    Page 5 of 23
Authentisign ID: AA095002. 16FF-4BB9. ADDB-DC98327C275D
                                                                                                                                                            Page 2 of 10

          Residential Resale Real Estate Purchase Contract »

  1g.      39. Fixtures and Personal Property: For purposes of this Contract, fixtures shall mean property attached/affixed to the Premises.
           40. Seller agrees that all existing: fixtures on the Premises, personal property specified herein, and means to operate fixtures and
           41. property (i. e., remote controls) shall convey in this sale. Includingthe following:
           42.    built-in appliances, ceiling fansand remotes*media antennas/satellite dishes (affixed) . storage sheds
                    .


           43.    central vacuum, hose, and attachments
                    .
                                                                 . outdoor fountains and lighting            . storm windows and doors
           44.    draperies and other windowcoverings
                    .
                                                                   outdoor landscaping (i. e., shrubbery,
                                                                         .
                                                                                                               stoves: gas-log, pellet, wood-burning
                                                                                                                            .


           45.      .
                        fireplace equipment (affixed)                        trees and unpotted plants)                     .
                                                                                                                                timers (affixed)
           46.      .
                        floor coverings (affixed)                        .
                                                                             shutters and awnings                           .
                                                                                                                                towel, curtain and drapery rods
           47.      .
                        free-standing range/oven                         .
                                                                             smart home devices, access to which            .
                                                                                                                                wall mounted TV brackets and hardware
           48.      .
                        garage door openers and remotes                      shall be transferred (i. e., video doorbell,       (excluding TVs)
           49.      . light fixtures                                         automated thermostat)                          .
                                                                                                                                water-misting systems
           50.      . mailbox                                            .
                                                                             speakers (flush-mounted)                       .
                                                                                                                                window and door screens, sun shades

          51. If owned by Seller, the following items also are included in this sale:
          52. . affixed alternate power systems serving . in-ground pool and spa/hot tub equipment . security and/or fire systems and/or alarms
          53.     the Premises (i. e., solar)                   and covers (including any mechanical or 'water purification systems
          54.                                                   other cleaning systems)                 'water softeners

          55. Additional existing personal property included in this sale (if checked):
          56. \X] refrigerator (description): as seen on ro ert
          57. |Xj washer(description): as seen on                     ro ert
          58.
          59. D above-groundspa/hottub includingequipment,covers, andanymechanicalorothercleaningsystems (description):
          60.
          61. D other personal property not otherwise addressed (description):
          62. Q other personal property not otherwise addressed (description):
          63. Additional existing personal property included shall not be considered part of the Premises and shall be transferred with no
          64. monetary value, and free and clear of all liens or encumbrances.

          65. Leased items shall NOT be included in this sale. Seller shall deliver notice of all leased items within three (3) days after Contract
          66. acceptance. Buyer shall provide notice of any leased items disapproved within the Inspection Period or five (5) days after receipt of
          67. the notice, whichever is later.

          68. IF THIS IS AN ALL CASH SALE: Section 2 does not apply - go to Section 3.
                 2. Fl A Cl G
  2a.     69. Pre-Qualification: An AAR Pre-Qualification Form /s attached hereto and incorporated herein by reference.
  2b.     70. Loan Contingency: Buyer's obligation to complete this sale is contingent upon Buyer obtaining loan approval without Prior to
          71. Document ("PTD") conditions no later than three (3) days prior to the COE Date for the loan described in the AAR Loan Status
          72. Update ("LSU") form or the AAR Pre-Qualification Form, whichever is delivered later. No later than three (3) days prior to the
          73. COE Date, Buyer shall either: (i) sign all loan documents; or (ii) deliver to Seller or EscrowCompany notice of loan
          74. approval without PTD conditions AND date(s) of receipt of Closing Disclosure(s) from Lender; or (iii) deliver to Seller or
          75. Escrow Company notice of inability to obtain loan approval without PTD conditions.

  2c.     76. Unfulfilled Loan Contingency: This Contract shall be cancelled and Buyer shall be entitled to a return of the Earnest Money if
          77. afterdiligent and good faith effort, Buyeris unableto obtain loan approval without PTD conditionsand delivers notice of inability
          78. to obtain loan approval no later than three (3) days priorto the COE Date. If Buyerfails to deliver such notice, Seller may issue a
          79. cure notice to Buyeras required by Section7a and, in the event of Buyer's breach, Sellershall be entitled to the Earnest Money
          80. pursuantto Section 7b. If, priorto expirationof anyCure Period, Buyerdelivers notice of inabilityto obtain loan approval, Buyer
          81. shall be entitled to a return of the Earnest Money. Buyer acknowledges that prepaid items paid separately from the Earnest Money
          82. are not refundable.

 2d.      83.    Interest Rate / Necessary Funds: Buyer agrees that (i) the inability to obtain loan approval due to the failure to lock the interest
          84.    rate and "points" by separate written agreement with the lender; or (ii) the failure to have the down payment or other funds
          85.    due from Buyer necessary to obtain the loan approval without conditions and close this transaction is not an unfulfilled loan
          86.    contingency.
  2e.     87. Loan Status Update: Buyer shall deliver to Seller the LSU, with at a minimum lines 1-40 completed, describing the current status
          88. of the Buyer's proposed loan within ten (10) days after Contract acceptance and instruct lender to provide an updated LSU to
          89. Broker(s) and Seller upon request.


                                                                                                                                                                           »

                                                       Residential Resale Real Estate Purchase Contract . Updated: February 2020
                                          < Initials    Copyright ©2020 ArizonaAssociation of REALTORS*.All rights reserved. lnitials>
            SE      R     SELLER                                                      Page 2 of 10                                                 BUYER    BUYER
                         John L Hrimnak                   | Realty ONE Group 02 | 480-321-8100 |                                                            InstanetFORMs

           Case 2:19-bk-04693-DPC                            Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                               Desc
                                                             Main Document    Page 6 of 23
Authentisjgn ID; AA095002-16FF-4BB9-ADDB-DC98327C275D
                                                                                                                                            Page 3 of 10

           Residential Resale Real Estate Purchase Contract »

    2f.    90. Loan Application: Unless previously completed, within three (3) days after Contract acceptance Buyer shall (i) provide lender
           91. with Buyer's name, income, social security number, Premisesaddress, estimate of value of the Premises, and mortgage loan
           92. amount sought; and (ii) grant lender permission to access Buyer's Trimerged Residential Credit Report.
   2g.     93.   Loan Processing During Escrow: Within ten (10) days after receipt of the Loan Estimate Buyer shall (i) provide lender with
           94.   notice of intent to proceed with the loan transaction in a manner satisfactory to lender; and (ii) provide to lender all requested
           95.   signed disclosures and the documentation listed in the LSU at lines 32-35. Buyer agrees to diligently work to obtain the loan and
           96.   will promptly provide the lender with all additional documentation requested.
   2h. 97. Type of Financing: Q Conventional [X]FHA D VA D USDA D Assumption Q SellerCarryback
           98. (If financing is to be other than new financing, see attached addendum.)
    21. 99. Loan Costs: All costs of obtaining the loan shall be paid by Buyer, unless otherwise provided for herein.
    2j. 100. Seller Concessions (if any): In addition to the other costs Seller has agreed to pay herein, Seller will credit Buyer    %
        101. of the Purchase Price OR $                  (Seller Concessions). The Seller Concessions maybe used for any Buyer fee, cost,
        102. charge, or expenditure to the extent allowed by Buyer's lender.
   2k. 103. Changes: Buyershall immediately notify Sellerof anychangesin the loan program, financingterms, or lender describedin the
          104. Pre-Qualification Form attached hereto or LSU provided within ten (10) days after Contract acceptance and shall only make any
          105. such changes without the prior written consent of Seller if such changes do not adversely affect Buyer's ability to obtain loan
          106. approval without PTD conditions, increase Seller's closing costs, or delay COE.
    21. 107. Appraisal Contingency: Buyer's obligationto complete this sale is contingent upon an appraisal of the Premisesacceptableto
          108. lender for at least the purchase price. If the Premises fail to appraise for the purchase price in any appraisal required by lender,
          109. Buyerhas five (5) days after notice of the appraisedvalue to cancel this Contract and receive a return of the EarnestMoneyor
          110. the appraisal contingency shall be waived, unless otherwise prohibited by federal law.
  2m. 111. Appraisal Cost(s): Initial appraisal fee shall be paid by [3 Buyer D Seller D Other
      112. at thetime payment is required by lenderand is non-refundable. If Selleris payingthe initial appraisalfee, thefee D will D will not
      113. be appliedagainstSeller's Concessionsat COE, if applicable. If Buyer's lender requiresan updatedappraisal priorto COE, it will be
          114. performed at Buyer's expense. Any appraiser/lender required inspection cost(s) shall be paid for by Buyer.

                 3. TITLE AND ESCROW
   3a. 115. Escrow: ThisContract shall be used as escrow instructions. The EscrowCompany employed by the partiesto carry out the
          116. terms of this Contract shall be:


          117.                                                 Em ire West Title                    Donna Cathe
                 ESCROW/TITLE COMPANY



          118. 7047 E Greenwa              Pkwa         Ste 200                                          Scottdale                AZ              85254
                 ADDRESS                                                                                                      STATE         ZIP



          119.                      dcathe       @ewtaz. corn                                        602-749-7071                 480-499-8518
                                                                                           PHONE



  3b. 120. Title and Vesting: Buyer will take title as determined before COE. If Buyer is married and intendsto take title as his/hersole
      121. and separate property, a disclaimer deed may be required. Taking title may have significant legal, estate planning and tax
      122. consequences. Buyer should obtain independent legal and tax advice.

   3c. 123. Title Commitmentand Title Insurance: EscrowCompanyis herebyinstructedto obtainanddeliverto Buyerand Sellerdirectly,
       124. addressedpursuantto 8s and 9cor asotherwiseprovided,a CommitmentforTitle Insurancetogetherwithcompleteand legiblecopies
          125. of all documents that will remain as exceptions to Buyer's policy of Title Insurance ('Title Commitmenf), including but not limited to
          126. Conditions, Covenantsand Restrictions("CC&Rs");deed restrictions; and easements. Buyershall havefive (5) daysafter receiptofthe
          127.   Title Commitment and after receipt of notice of any subsequent exceptions to provide notice to Seller of any items disapproved. Seller
          128.   shall convey title by warranty deed, subject to existing taxes, assessments, covenants, conditions, restrictions, rights of way, easements
          129.   and all other matters of record. Buyer shall be provided at Seller's expense an American Land Title Association ("ALTA") Homeowner's
          130.   Title Insurance Policy or, if not available, a Standard Owner's Title Insurance Policy, showing title vested in Buyer. Buyer may acquire
          131.   extended coverage at Buyer's own additional expense. If applicable, Buyer shall pay the cost of obtaining the ALTA Lender Title
          132. Insurance Policy.




                                                                                                                                                           »


                                                  Residential Resale Real Estate Purchase Contract . Updated: February 2020
                                       Onitials Copyright©2020ArizonaAssociationof REALTORS*.All rightsreserved. |njtials>
            SE     ER    SELLER                                                 Page 3 of 10                                      BUYER    BUYER
                        John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                                InstanetFORMs

            Case 2:19-bk-04693-DPC                       Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                  Desc
                                                         Main Document    Page 7 of 23
Authentisign ID:AA095002-16FF-4BB9-ADDB.DC98327C275D
                                                                                                                                                     Page 4 of 10

         Residential Resale Real Estate Purchase Contract »

   3d. 133.     Additional Instructions: (i) EscrowCompany shall promptly furnish notice of pending sale that contains the name and address of
       134.     Buyerto any homeowner'sassociation(s) in whichthe Premises are located, (ii) If EscrowCompany is also acting as the title agency
       135.     but is not the title insurer issuing the title insurance policy, Escrow Company shall deliver to Buyer and Seller, upon deposit of funds, a
       136.     closing protection letter from the title insurer indemnifying Buyerand Seller for any losses due to fraudulent acts or breach of escrow
       137.     instructions by EscrowCompany. (iii) All documents necessaryto close this transaction shall be executed promptly by Seller and
       138.     Buyer in the standardform used by EscrowCompany. EscrowCompany shall modify such documents to the extent necessaryto be
       139.     consistent withthis Contract. (iv) EscrowCompanyfees, unless otherwisestated herein, shall be allocated equally between Sellerand
       140.     Buyer, (v) Escrow Company shall send to all parties and Broker(s) copies of all notices and communications directed to Seller, Buyer
       141.     and Broker(s). (vi) Escrow Company shall provide Broker(s) access to escrowed materials and information regarding the escrow, (vii)
       142.     Ifan Affidavitof Disclosure is provided, EscrowCompanyshall record the Affidavitat COE.
   3e. 143. Tax Prorations: Real propertytaxes payableby Sellershall be proratedto COEbasedupon the latesttax information available.
    3f. 144. Releaseof EarnestMoney: Inthe eventof a disputebetween Buyerand Seller regardingany Earnest Moneydepositedwith
         145. Escrow Company, Buyer and Seller authorize Escrow Company to release the Earnest Money pursuant to the terms and conditions
         146. of this Contract in its sole and absolute discretion. Buyer and Seller agree to hold harmless and indemnify Escrow Company against
         147. any claim, action or lawsuit of any kind, and from any loss, judgment, or expense, including costs and attorney fees, arising from or
         148. relating in any way to the release of the Earnest Money.

   3g. 149. Prorations of Assessments and Fees: All assessments and fees that are not a lien as of COE, including homeownei^s
       150. associationfees, rents, irrigation fees, and, if assumed, insurance premiums, interest on assessments, interest on encumbrances,
        151. and service contracts, shall be prorated as of COE or D Other:
   3h. 152. Assessment Liens: The amount of anyassessment lien or bond includingthose chargedby a special taxingdistrict, such as a
        153. Community Facilities District, shall be prorated as of COE.

                4. DISCLOSURE
   4a- 154. Seller's PropertyDisclosureStatement("SPDS"): Sellershalldelivera completedAAR ResidentialSPDSformto Buyer
        155. within three (3) days after Contract acceptance. Buyer shall provide notice of any SPDS items disapproved within the Inspection
        156. Period or five (5) days after receipt of the SPDS, whichever is later.
   4b. 157. InsuranceClaims History: Sellershall deliverto Buyera writtenfive (5) yearinsuranceclaims historyregardingthe Premises (or a
        158.    claims history for the length of time Seller has owned the Premises if less than five (5) years) from Seller's insurance company or an
        159.    insurance support organization or consumer reporting agency, or if unavailable from these sources, from Seller, within five (5) days
        160.    after Contract acceptance. Buyershall provide notice of any items disapproved within the Inspection Period or five (5) days after
        161.    receipt of the claims history, whichever is later.

   4c. 162.     Foreign Sellers: The Foreign Investment in Real Property Tax Act ("FIRPTA") is applicable if Seller is a non-resident alien
       163.     individual, foreign corporation, foreign partnership, foreign trust, or foreign estate ("Foreign Person"). Seller agrees to complete,
       164.     sign, and deliver to Escrow Company a certificate indicating whether Seller is a Foreign Person. FIRPTA requires that a foreign
       165.     seller may have federal income taxes up to 15% of the purchase price withheld, unless an exception applies. Seller is responsible
       166.     for obtaining independent legal and tax advice.
   4d. 167.     Lead-Based Paint Disclosure: If the Premises were built prior to 1978, Seller shall: (i) notify Buyer of any known lead-based paint
       168.     ("LBP")or LBP hazardsin the Premises; (ii) provide Buyer with any LBP risk assessments or inspections of the Premises in Sellers
       169.     possession; (iii) provide Buyerwith the Disclosure of Information on Lead-BasedPaint and Lead-BasedPaint Hazards, and any
       170.     report, records, pamphlets, and/or other materials referenced therein, includingthe pamphlet "Protect Your Familyfrom Lead in Your
        171. Home" (collectively "LBP Information"). Buyer shall return a signed copy of the Disclosure of Information on Lead-Based Paint and
        172. Lead-Based Paint Hazards to Seller prior to COE.
        173. D LBPInformationwasprovidedpriorto Contractacceptanceand Buyeracknowledgestheopportunityto conductLBPrisk
        174. assessments or inspections during Inspection Period.
        175. |_| Seller shall provide LBP Information withinfive (5) days after Contract acceptance. Buyer maywithin ten (10)days
        176. or _          days after receipt of the LBP Information conduct or obtain a risk assessment or inspection of the Premises for the
        177. presence of LBP or LBP hazards ("Assessment Period"). Buyer may within five (5) days after receipt of the LBP Information or five
        178. (5) days after expiration of the Assessment Period cancel this Contract.
        179. Buyer is further advisedto use certified contractors to perform renovation, repair or painting projects that disturb lead-basedpaint in
        180. residential properties built before 1978 and to follow specific work practices to prevent lead contamination.
        181.                               If Premiseswere constructed prior to 1978, (BUYER'S INITIALSREQUIRED)
                                                                                                                                          B E


        182.                            If Premiseswere constructed in 1978or later, (BUYER'SINITIALSREQUIRED)                             JJ

                                                                                                                                                                    »

                                                   Residential Resale Real Estate Purchase Contract . Updated: February2020
                                       <lnitials   Copyright ©2020 Arizona Association of REALTORS*. All rights reserved.     |njtja|s>
               EL   R    SELLER                                                 Page 4 of 10                                                BUYER    BUYER
                        John L Hrimnak | Realty ONE Group 02 | 480-321-8100                                                                           InstanetFORMs-

          Case 2:19-bk-04693-DPC                         Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                            Desc
                                                         Main Document    Page 8 of 23
Authentisign ID:AA095002-16FF-4BB9-ADDB-DC98327C275D
                                                                                                                                                   Page5 of 10

         Residential Resale Real Estate Purchase Contract »

   4e. 183. Affidavit of Disclosure: If the Premises are located in an unincorporated area of the county, and five (5) or fewer parcels of
        184. property otherthan subdividedproperty are being transferred, Seller shall deliver a completed Affidavitof Disclosure in the form
        185. required by law to Buyer withinfive (5) days after Contract acceptance. Buyershall provide notice of any Affidavitof Disclosure items
        186. disapproved withinthe Inspection Period or five (5) days after receipt of the Affidavitof Disclosure, whicheveris later.
    4f. 187. Changes During Escrow: Seller shall immediately notify Buyer of any changes in the Premises or disclosures made herein,
        188. in the SPDS, or otherwise. Such notice shall be considered an update of the SPDS. Unless Seller is already obligated by this
        189. Contract or any amendments hereto, to correct or repair the changed item disclosed, Buyer shall be allowed five (5) days after
        190. delivery of such notice to provide notice of disapproval to Seller.

                5. WARRANTIES
   5a. 191.     Condition of Premises: BUYER AND SELLERAGREETHE PREMISESARE BEINGSOLDIN ITS PRESENTPHYSICAL
       192.     CONDITION AS OF THE DATE OF CONTRACT ACCEPTANCE. Seller makes no warranty to Buyer, either express or implied, as
       193.     to the condition, zoning, or fitness for any particular use or purpose of the Premises, However, Seller shall maintain and repairthe
       194.     Premises so that at the earlier of possession or COE: (i) the Premises, including all personal property included in the sale, will be in
       195.     substantially the same condition as on the date of Contract acceptance; and (ii) all personal property not included in the sale and
       196.     debris will be removed from the Premises. Buyer is advised to conduct independent inspections and investigations regarding the
       197.     Premises within the Inspection Period as specified in Section 6a. Buyer and Seller acknowledgeand understand they may, but are
       198.     not obligated to, engage in negotiations for repairs/improvements to the Premises. Any/all agreed upon repairs/improvements will be
       199.     addressed pursuant to Section 6j.
   Sb. 200.     Warranties that Survive Closing: Seller warrants that Seller has disclosed to Buyer and Broker(s) all material latent defects and
       201.     any information concerning the Premises known to Seller, excluding opinions of value, which materially and adversely affectthe
       202.     consideration to be paid by Buyer. Prior to COE, Seller warrants that payment in full will have been made for all labor, professional
       203.     services, materials, machinery, fixtures, or tools furnished within the 150 days immediately preceding COE in connection with the
       204.     construction, alteration, or repair of any structure on or improvement to the Premises. Seller warrants that the information regarding
       205.     connection to a sewersystem or on-site wastewatertreatment facility (conventional septic or alternative) is correct to the best of
        206. Seller's knowledge.

   5c. 207.     Buyer Warranties: Buyer warrants that Buyer has disclosed to Seller any information that may materially and adversely affect
       208.     Buyer's ability to close escrow or complete the obligations of this Contract. At the earlier of possession of the Premises or COE,
       209.     Buyer warrants to Seller that Buyer has conducted all desired independent inspections and investigations and accepts the Premises.
       210.     Buyer warrants that Buyer is not relying on any verbal representations concerning the Premises except disclosed as follows:
        211.
        212.

                6. DUE DILIGE
   6a. 213. Inspection Period: Buyer's Inspection Period shall be ten (10) days or.                 days after Contract acceptance. During the
       214. Inspection Period Buyer, at Buyer's expense, shall: (i) conduct all desired physical, environmental, and other types of inspections
       215. and investigationsto determine the value and condition of the Premises; (ii) make inquiries and consult government agencies,
       216. lenders, insurance agents, architects, and other appropriate persons and entities concerning the suitability of the Premises and
       217. the surrounding area; (iii) investigate applicable building, zoning, fire, health, and safety codes to determine any potential hazards,
       218. violations or defects in the Premises; and (iv) verify any material multiple listing service ("MLS") information. If the presence of
       219. sex offenders in the vicinity or the occurrence of a disease, natural death, suicide, homicide or other crime on or in the vicinity is
       220. a material matter to Buyer, it must be investigated by Buyerduring the Inspection Period. Buyer shall keep the Premisesfree and
       221. clear of liens, shall indemnify and hold Seller harmless from all liability, claims, demands, damages, and costs, and shall repairall
       222. damages arising from the inspections. Buyer shall provide Seller and Broker(s) upon receipt, at no cost, copies of all inspection
       223. reports concerning the Premises obtained by Buyer. Buyer is advised to consult the Arizona Department of Real Estate Buyer
        224. Advisory to assist in Buyers due diligence inspections and investigations.

  6b. 225. Square Footage: BUYER IS AWARE THAT ANY REFERENCE TO THE SQUARE FOOTAGE OF THE PREMISES, BOTH THE
      226. REAL PROPERTY (LAND) AND IMPROVEMENTS THEREON, IS APPROXIMATE. IF SQUARE FOOTAGE IS A MATERIAL
      227. MATTERTO BUYER, IT MUST BE INVESTIGATEDDURINGTHE INSPECTIONPERIOD.
  6c. 228.      Wood-Destroying Organism or Insect Inspection: IF CURRENT OR PAST WOOD-DESTROYING ORGANISMS OR INSECTS
      229.      (SUCH AS TERMITES) ARE A MATERIAL MATTER TO BUYER, THESE ISSUES MUST BE INVESTIGATED DURING THE
      230.      INSPECTION PERIOD. Buyer shall order and pay for all wood-destroying organism or insect inspections performed during the
      231.      Inspection Period. If the lender requires an updated Wood-Destroying Organism or Insect Inspection Report prior to COE, it will be
        232. performed at Buyer's expense.

  6d. 233. Flood Hazard: FLOODHAZARD DESIGNATIONSOR THE COST OF FLOODHAZARDINSURANCESHALLBE
        234. DETERMINEDBY BUYERDURINGTHE INSPECTIONPERIOD.Ifthe Premisesare situated in an area identifiedas having
        235. any special flood hazards by any governmental entity, THE LENDER MAY REQUIRE THE PURCHASE OF FLOOD HAZARD
        236. INSURANCE.Special flood hazards may also affect the ability to encumber or improve the Premises.
                                                                                                                                                                 »


                                                  Residential Resale Real Estate Purchase Contract . Updated: February 2020
               .0                      initials    Copyright ©2020 Arizona Association of REALTORS*. All rights reserved.     lnitials>
               EL   R    SELLER                                                 Page 5 of 10                                              BUYER    BUYER
                        John L     Hrimnak | Realty ONE Group 02                                          480-321-8100 |                           Insf-anetFORMs

          Case 2:19-bk-04693-DPC                        Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                           Desc
                                                        Main Document    Page 9 of 23
Authentisign ID: AA095002-16FF-4BB9-ADDB-DC98327C275D
                                                                                                                                                 Page 6 of 10

          Residential Resale Real Estate Purchase Contract »

   6e. 237. Insurance: IF HOMEOWNER'S INSURANCE IS A MATERIAL MATTER TO BUYER, BUYER SHALL APPLY FOR AND
       238. OBTAIN WRITTENCONFIRMATIONOF THE AVAILABILITYAND COSTOF HOMEOWNER'SINSURANCEFOR THE
         239. PREMISESFROM BUYER'SINSURANCECOMPANYDURINGTHE INSPECTIONPERIOD.Buyer understandsthat any
         240. homeowner's, fire, casualty, flood or other insurance desired by Buyer or required by lender should be in place at COE.
    6f. 241. Seweror On-site WastewaterTreatment System: The Premises are connected to a:
         242. B sewer system D conventional septic system Q alternative system
         243. IF A SEWER CONNECTION IS A MATERIAL MATTER TO BUYER, IT MUST BE INVESTIGATED DURING THE INSPECTION
         244. PERIOD. If the Premises are served by a conventional septic or alternative system, the AAR On-site Wastewater Treatment Facility
         245. Addendum is incorporated herein by reference.
         246.                                                                                        (BUYER'S INITIALSREQUIRED)
                                                                                                                                      BUYER         BUYER

   6g. 247.     Swimming Pool Barrier Regulations: During the Inspection Period, Buyer agrees to investigate all applicable state, county, and
       248.     municipal Swimming Pool barrier regulations and agrees to comply with and pay all costs of compliance with said regulations prior to
       249.     occupying the Premises, unless otherwise agreed in writing. If the Premises contains a Swimming Pool, Buyer acknowledges receipt
       250.     of the Arizona Department of Health Services approved private pool safety notice.
         251.                                                                                        (BUYER'S INITIALS REQUIRED)
                                                                                                                                      BUYER         BUYER

   6h. 252. BUYER ACKNOWLEDGMENT: BUYER RECOGNIZES, ACKNOWLEDGES, AND AGREES THAT BROKER(S) ARE NOT
         253.   QUALIFIED, NOR LICENSED, TO CONDUCT DUE DILIGENCE WITH RESPECT TO THE PREMISES OR THE SURROUNDING
         254.   AREA. BUYER IS INSTRUCTEDTO CONSULTWITH QUALIFIEDLICENSEDPROFESSIONALSTO ASSISTIN BUYER'S
         255.   DUE DILIGENCEEFFORTS. BECAUSECONDUCTINGDUE DILIGENCEWITH RESPECTTO THE PREMISESANDTHE
         256.   SURROUNDING AREA IS BEYOND THE SCOPE OF BROKER'S EXPERTISE AND LICENSING, BUYER EXPRESSLY
         257.   RELEASES AND HOLDS HARMLESS BROKER(S) FROM LIABILITY FOR ANY DEFECTS OR CONDITIONS THAT COULD
         258. HAVE BEEN DISCOVERED BY INSPECTION OR INVESTIGATION.

         259.                                                                                        (BUYER'SINITIALSREQUIRED)
                                                                                                                                      BUYER         BUYER

    6i. 260. Inspection Period Notice: Prior to expiration of the Inspection Period, Buyer shall deliver to Seller a signed notice of any items
        261. disapproved. AAR's Buyer's Inspection Notice and Seller's Response form is available for this purpose. Buyer shall conduct all
        262. desired inspections and investigations prior to delivering such notice to Seller and all Inspection Period items disapproved shall be
        263. provided in a single notice.

    6j. 264. Buyer Disapproval: If Buyer, in Buyer's sole discretion, disapproves of items as allowed herein, Buyer shall deliver to Seller a
        265. signed notice of the items disapproved and state in the notice that Buyer elects to either:
        266.        (1) Immediately cancel this Contract, in which case:
        267.            (a) If Buyer's notice specifies disapproval of items as allowed herein, the Earnest Money shall be released to Buyer.
        268.            (b) If Buyer's noticefailsto specify items disapprovedas allowed herein,the cancellation will remain in effectbut Buyerhas
        269.                failed to comply with a provision of this Contract and Seller may deliver to Buyer a cure notice as required by Section 7a.
        270.                If Buyer fails to cure their non-compliance within three (3) days after delivery of such notice, Buyer shall be in breach and
        271.                Seller shall be entitled to the Earnest Money. If, priorto expirationof the Cure Period, Buyerdelivers noticespecifying
        272.                items disapproved as allowed herein, Buyershall be entitled to a return of the Earnest Money.
        273. OR

        274.        (2) Provide Seller an opportunity to correct the items disapproved, in which case:
        275.            (a) Seller shall respond in writing within five (5) days or           days after delivery to Seller of Buyer's notice of items
        276.                disapproved. Seller's failure to respond to Buyer in writing within the specified time period shall conclusively be deemed
        277.                Seller's refusal to correct any of the items disapproved.
        278.            (b) If Seller agrees in writing to correct items disapproved, Seller shall correct the items, complete any repairs in a
        279.                workmanlike manner and deliver any paid receipts evidencing the corrections and repairs to Buyer three (3) days
        280.                or            days prior to the COE Date.
        281.            (c) If Seller is unwilling or unable to correct any of the items disapproved, Buyer may cancel this Contract within five (5) days
        282.                after delivery of Seller's response or after expiration of the time for Seller's response, whicheveroccurs first, and the
        283.                Earnest Money shall be released to Buyer. If Buyer does not cancel this Contract within the five (5) days as provided,
        284.                Buyer shall close escrow without correction of those items that Seller has not agreed in writing to correct.
        285. VERBAL DISCUSSIONSWILLNOT EXTEND THESE TIME PERIODS. Only a written agreement signed by both parties will extend
        286. response times or cancellation rights.
        287. BUYER'S FAILURETO GIVE NOTICEOF DISAPPROVALOF ITEMSOR CANCELLATIONOF THIS CONTRACTWITHIN
        288. THE SPECIFIEDTIME PERIODSHALLCONCLUSIVELYBE DEEMEDBUYER'S ELECTIONTO PROCEEDWITH THE
        289. TRANSACTIONWITHOUTCORRECTIONOF ANY DISAPPROVEDITEMS.
                                                                                                                                                                »

                                                        Residential Resale Real Estate Purchase Contract . Updated: February 2020
                                          < Initials     Copyright©2020ArizonaAssociationof REALTORS'.All rightsreserved. |nitials>
               EL   R    SELLER                                                       Page 6 of 10                                      BUYER    BUYER
                        John L Hrimnak                     | Realty ONE Group 02 | 480-321-8100 |                                                InstanetFORMs

           Case 2:19-bk-04693-DPC                             Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                   Desc
                                                              Main Document   Page 10 of 23
Authentisign ID:AA09S002-16FF.4BB9.ADDB.DC98327C27SD
                                                                                                                                              Page7 of 10

         Residential Resale Real Estate Purchase Contract »

   6k. 290. Home Warranty Plan: Buyer and Seller are advised to investigate the various home warranty plans available for purchase. The
       291. parties acknowledgethat different home warranty plans have different coverage options, exclusions, limitations, service fees and
       292. most plans exclude pre-existing conditions.

        293. [X| A Home Warranty Plan will be ordered by [X| Buyer or |_| Seller with the following optional coverage
        294.                                           ,           to be issued by                         TBD                                   at a cost
        295. notto exceed $                    650 , to be paidforbyB Buyer Q Seller D SplitevenlybetweenBuyerandSeller
        296. |_| Buyer declines the purchase of a Home Warranty Plan.
        297.                                                                                     (BUYER'S INITIALS REQUIRED)
                                                                                                                                  BUYER          BUYER

    61. 298.   Walkthrough(s): Seller grants Buyer and Buyer's inspectors) reasonable access to conduct walkthrough(s) of the Premises for
        299.   the purpose of satisfying Buyerthat any corrections or repairs agreed to by Seller have been completed, and the Premises are
        300.   in substantially the same condition as of the date of Contract acceptance. If Buyer does not conduct such walkthrough(s), Buyer
        301.   releases Seller and Broker(s) from liability for any defects that could have been discovered.
  6m. 302. Seller's Responsibility Regarding Inspections and Walkthrough(s): Seller shall make the Premises available for all inspections
      303. and walkthrough(s) upon reasonable notice by Buyer. Seller shall, at Seller's expense, have all utilities on, including any propane,
      304. until COE to enable Buyerto conduct these inspections and walkthrough(s).

   6n. 305. IRSand FIRPTAReporting: The Foreign Investment in Real PropertyTaxAct ("FIRPTA")providesthat, if a seller is a Foreign
        306.   Person, a buyer of residential real property must withhold federal income taxes up to 15% of the purchase price, unless an exception
        307.   applies. If FIRPTA is applicable and Buyer fails to withhold, Buyer may be held liable for the tax. Buyer agrees to perform any acts
        308.   reasonable or necessary to comply with FIRPTA and IRS reporting requirements and Buyer is responsible for obtaining independent
        309.   legal and tax advice.
               7. REMEDIES
   7a. 310. Cure Period: A party shall havean opportunityto cure a potential breachofthis Contract. Ifa partyfailsto comply withany
        311.   provision of this Contract, the other party shall deliver a notice to the non-complying party specifying the non-compliance. Ifthe
        312.   non-compliance is not cured within three (3) days after delivery of such notice ("Cure Period"), the failure to comply shall become a
        313.   breach of Contract. If EscrowCompany or recorder's office is closed on the last day of the Cure Period, and COE must occur
        314.   to cure a potential breach, COE shall occur on the next day that both are open for business.
   7b. 315.    Breach: In the event of a breach of Contract, the non-breaching party may cancel this Contract and/or proceed against the
       316.    breaching party in any claim or remedy that the non-breaching party may have in law or equity, subject to the Alternative Dispute
       317.    Resolution obligations set forth herein. In the case of Seller, because it would be difficultto fix actual damages in the event of
       318.    Buyer's breach, the Earnest Money may be deemed a reasonable estimate of damages and Seller may, at Seller's option, accept
       319.    the Earnest Money as Seller's sole rightto damages; and in the event of Buyer's breach arising from Buyer's failure to deliver the
        320. notice required by Section2b, or Buyer's inabilityto obtainloan approval dueto thewaiverof the appraisal contingencypursuant
        321.   to Section 21, Seller shall exercise this option and accept the Earnest Money as Seller's sole right to damages. An unfulfilled
        322.   contingency is not a breach of Contract. The parties expressly agree that the failure of any party to comply with the terms and
        323.   conditions of Section 1 d to allow COE to occur on the COE Date, if not cured after a cure notice is delivered pursuant to Section 7a,
        324.   will constitute a material breachof this Contract, rendering the Contract subject to cancellation.
   7c. 325.    Alternative Dispute Resolution ("ADR"): Buyer and Seller agree to mediate any dispute or claim arising out of or relating to this
       326.    Contract in accordance with the REALTORS®Dispute Resolution System, or as otherwise agreed. All mediation costs shall be paid
       327.    equally by the parties. In the event that mediation does not resolve all disputes or claims, the unresolved disputes or claims shall
       328.    be submitted for binding arbitration. In such event, the parties shall agree upon an arbitrator and cooperate in the scheduling of
       329.    an arbitration hearing. If the parties are unable to agree on an arbitrator, the dispute shall be submitted to the American Arbitration
       330.    Association ("AAA") in accordancewith the AAA Arbitration Rules for the Real Estate Industry. The decision of the arbitratorshall be
       331.    final and nonappealable. Judgment on the award rendered by the arbitrator may be entered in any court of competent jurisdiction.
       332.    Notwithstandingthe foregoing, either party may opt out of binding arbitration within thirty (30) days after the conclusion of the
       333.    mediation conference by notice to the other and, in such event, either party shall have the right to resort to court action.
  7d. 334.     Exclusions from ADR: The following matters are excluded from the requirement for ADR hereunder: (i) any action brought in the
      335.     Small Claims Division of an ArizonaJustice Court (up to $3,500) so long as the matter is not thereaftertransferred or removed from
      336.     the small claims division; (ii) judicial or nonjudicial foreclosure or other action or proceedingto enforce a deed of trust, mortgage, or
      337.     agreement for sale; (iii) an unlawful entry or detainer action; (iv) the filing or enforcement of a mechanic's lien; or (v) any matter that
      338.     is within the jurisdiction of a probate court. Further, the filing of a judicial action to enable the recording of a notice of pending action
      339.     ("lis pendens"), or order of attachment, receivership, injunction, or other provisional remedies shall not constitute a waiverof the
      340.     obligationto submitthe claim to ADR, nor shall such action constitute a breachof the duty to mediate or arbitrate.
  7e. 341. Attorney Fees and Costs: The prevailing party in any dispute or claim between Buyer and Seller arising out of or relating to this
      342. Contract shall be awarded their reasonable attorney fees and costs. Costs shall include, without limitation, attorney fees, expert
        343. witness fees, fees paid to investigators, and arbitration costs.

                                                                                                                                                            »

                                                    Residential Resale Real Estate Purchase Contract . Updated: February 2020
                                       < Initials    Copyright©2020ArizonaAssociationof REALTORS*.All rightsreserved. |njtials>
            EL         SELLER                                                     Page 7 of 10                                      BUYER     BUYER

                    John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                                      InstanetfORMS

          Case 2:19-bk-04693-DPC                         Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                    Desc
                                                         Main Document   Page 11 of 23
AuthentisignID:AA095002-16FMBB9-ADDB-DC98327C275D
                                                                                                                                                 Page 8 of 10

        Residential Resale Real Estate Purchase Contract »

               8. ADDITION LTER S A DC                                            DITI S
               ESCALATION CLAUSE
   8a. 344. Line 10 purchase price escalation up to 281, 500.
       345. In the event sellers receive a competing offer above 275, 500, buyer agrees to $1, 000
       346. over the highest NET offered price.   Seller agrees to provide proof of competing
            purchase contract to include pre-qualification form or proof of funds .
       347. Counter offer to be utilized and initiated by seller presented to buyer and is made
       348. valid when signed delivered to all parties. Lines 12-13 shall be adjusted according to
       349.
            the final full purchase amount

        350.
        351. MOVE OUT ADDITIONAL TIME
        352.
               -Buyer shall provide to seller 2 days after COE at no charge as will be evidenced in
               hold over agreement.
        353.
        354.
               -All other terms and conditions to remain the same.
        355.
        356.
        357.
       358.
       359.
       360.
       361.
       362.
       363.
       364.
       365.
       366.
       367.
       368.
       369.
       370.
       371.
       372.
       373.
       374.
       375.
       376.
       377.
       378.
       379.
       380.
       381.
       382.
       383.
       384.
       385.
       386.
       387.
       388.
       389.
                                                                                                                                                           »

                                                Residential Resale Real Estate Purchase Contract . Updated: February 2020
                                    <lnitials    Copyright ©2020 Arizona Association of REALTORS". All rights reserved.     |njtials>
              EL   R    SELLER                                                Page 8 of 10                                              BUYER    BUYER
                       John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                                     InstanetFORMs'

         Case 2:19-bk-04693-DPC                       Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                           Desc
                                                      Main Document   Page 12 of 23
Authentisign ID:AA095002.16FF-4BB9-ADDB-DC98327C275D
                                                                                                                                         Page 9 of 10

         Residential Resale Real Estate Purchase Contract »

   Sb. 390. Riskof Loss: If there is any loss ordamageto the Premisesbetweenthe dateof Contractacceptanceand COEor possession,
       391. whicheveris earlier, by reasonoffire, vandalism,flood, earthquake, or actof God, the risk of loss shall be on Seller, provided,
        392. however, that if the cost of repairing such loss or damage would exceed ten percent (10%) of the purchase price, either Seller or
        393. Buyer may elect to cancel the Contract.

   8c. 394. Permission: Buyer and Seller grant Broker(s) permission to advise the public of this Contract.

   8d. 395. Arizona Law: This Contract shall be governed by Arizona law and jurisdiction is exclusively conferred on the State of Arizona.
   8e. 396. Time is of the Essence: The parties acknowledgethattime is of the essence in the performanceof the obligationsdescribed
        397. herein.

   8f. 398. Compensation: Sellerand Buyeracknowledgethat Broker(s) shall be compensatedforservices renderedas previously agreedby
       399. separatewritten agreement(s), whichshall be delivered by Broker(s) to EscrowCompanyfor payment at COE, if not previously paid.
       400. If Selleris obligatedto pay Broker(s), this Contractshall constitute an irrevocable assignmentof Seller's proceeds at COE. If Buyer
        401. is obligated to pay Broker(s), payment shall be collected from Buyer as a condition of COE. COMMISSIONSPAYABLEFOR THE
        402. SALE, LEASING, OR MANAGEMENT OF PROPERT/ ARE NOT SET BY ANY BOARD OR ASSOCIATIONOF REALTORS8. OR
        403. MULTIPLE LISTING SERVICE, OR IN ANY MANNER OTHER THAN BETWEEN BROKER AND CLIENT.

   8g. 404. Copiesand Counterparts: A fully executedfacsimileor electroniccopy of the Contractshall betreated as an original Contract.
       405. ThisContractand anyotherdocuments required bythis Contract may be executedbyfacsimileor otherelectronic meansand in any
        406. number of counterparts, which shall become effective upon delivery as provided for herein, except that the Disclosure of Information
        407. on Lead-Based Paint and Lead-Based Paint Hazards may not be signed in counterpart. All counterparts shall be deemed to
        408. constitute one instrument, and each counterpart shall be deemed an original.
   8h. 409. Days: All references to days in this Contract shall be construed as calendar days and a day shall begin at 12:00 a. m. and
       410. end at 11:59 p. m.
   8i. 411.    Calculating Time Periods: In computing any time period prescribed or allowed by this Contract, the day of the act or event from
       412.    which the time period begins to run is not included and the last day of the time period is included. Contract acceptance occurs on the
       413.    date that the signed Contract (and any incorporated counter offer) is delivered to and received by the appropriate Broker. Acts that
       414.    must be performed three (3) days prior to the COE Date must be performed three (3) full days prior (i. e. - if the COE Date is Friday
       415.    the act must be performed by 11:59 p. m. on Monday).
   8j. 416. Entire Agreement: This Contract, and any addenda and attachments, shall constitute the entire agreement between Seller and
       417. Buyer, shall supersede any other written or oral agreements between Seller and Buyer and can be modified only by a writing signed
       418. by Seller and Buyer. The failure to initial any page of this Contract shall not affect the validity or terms of this Contract.
  8k. 419. Subsequent Offers: Buyer acknowledges that Seller has the right to accept subsequent offers until COE. Seller understands that
      420. any subsequent offer accepted by Seller must be a backup offer contingent on the cancellation of this Contract.

   81. 421. Cancellation: A party who wishes to exercise the right of cancellation as allowed herein may cancel this Contract by delivering
        422. notice stating the reason for cancellation to the other party or to Escrow Company. Cancellation shall become effective immediately
        423. upon delivery of the cancellation notice.

 8m. 424. Notice: Unless otherwise provided, deliveryof all noticesand documentation requiredor permitted hereundershall be in writing
        425. and deemed delivered and received when: (i) hand-delivered; (ii) sent via facsimile transmission; (iii) sent via electronic mail, if email
        426. addresses are provided herein; or (iv) sent by recognized overnight courier service, and addressed to Buyer as indicated in Section
        427. 8q, to Seller as indicated in Section 9a and to Escrow Company indicated in Section 3a.
  8n. 428. Release of Broker(s): Seller and Buyer hereby expressly release, hold harmless and indemnify Broker(s) in this
        429. transaction from any andall liability and responsibility regardingfinancing,the condition, squarefootage, lot lines,
        430. boundaries, value, rent rolls, environmental problems, sanitation systems, roof, wood infestation, building codes,
        431. governmental regulations, insurance, price and terms of sale, return on investment or any other matter relating to the value
        432. or condition of the Premises.The parties understandand agreethat Broker(s) do not provide adviceon property as an
        433. investment and are not qualified tofprpviqe financial, legal, or tax advice regarding this real estate transaction.

        434. (SELLER'SINITIALSREQUIRED)                    .   0\                              (BUYER'SINITIALSREQUIRED) L^J
                                                                           SELLER                                             BUYER         BUYER

  So. 435. Terms of Acceptance: This offerwill becomea bindingContractwhenacceptanceis signedby Sellerand a signedcopy delivered
        436. in person, by mail, facsimile or electronically, and received by Broker named in Section 8q
       437. by                Aril                      10 ,        2020        at     8            a. m./glp. m., Mountain Standard Time.
       438. Buyermay withdrawthis offerat anytime priorto receiptof Seller'ssignedacceptance. If no signedacceptanceis received bythis
       439. date and time, this offer shall be deemed withdrawn and Buyer's Earnest Money shall be returned.

  8p. 440. THIS CONTRACT CONTAINS TEN (10) PAGES EXCLUSIVE OF ANY ADDENDA AND ATTACHMENTS. PLEASE ENSURE
      441. THAT YOU HAVE RECEIVED AND READ ALL TEN (10) PAGES OF THIS OFFER AS WELLAS ANY ADDENDA AND
       442. ATTACHMENTS.

                                                                                                                                                    »

                                                 Residential Resale Real Estate Purchase Contract . Updated: February 2020
                                      <ln'rtials Copyright©2020ArizonaAssociationof REALTORS'.All rightsreserved. |njtials>
                  R    SELLER                                                  Page 9 of 10                                     BUYER    BUYER
                      John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                              InstanetFORMS

          Case 2:19-bk-04693-DPC                       Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                  Desc
                                                       Main Document   Page 13 of 23
Authentisign ID: AA095002-16FF-4BB9-ADDB-DC98327C275D
                                                                                                                                                            Page 10 of 10

                Residential Resale Real Estate Purchase Contract »

   8q. 443. Broker on behalfof Buyer:
         444.                           John Hrimnak                                                          h411                                SA537105000
                PRINT AGENT'S         NAME                                                AGENT       MLS CODE                           AGENT    STATE   LICENSE      NO.


         445.
                PRINT AGENT'S         NAME                                               AGENT        MLS CODE                           AGENT    STATE   LICENSE      NO.


        446.                                                    Re alt     ONE Grou                                                                 re o02
                PRINT FIRM NAME                                                                                                          FIRM MLS CODE


        447.    3530 S Val Vista Dr #114                                   Gilbert                       AZ             85297                     C0578024006
                FIRM ADDRESS                                                                          STATE       ZIP CODE               FIRM STATE   LICENSE      NO.


        448.             602-919-0395                                                                                 ohngsoldb         affinit    hf rou      -corn
                PREFERRED         TELEPHONE                FA;


   8r. 449. Agency Confirmation: Broker named in Section 8q above is the agent of (check one):
       450.   Buyer; D Seller;or D bothBuyerandSeller
   8s. 451. The undersigned agree to purchase the Premises on the terms and conditions herein stated and acknowledge receipt of
       452. a c.ppv. hereof including the Buyer Attachment.
                        sxv                   "             '                04/10/2020
        453.                   on.
                         gigpSj(^NATURE                                         MO/DA/YR             ^ BUYER'S SIGNATURE                                      MO/DA/YR

        454.    Jalen Jackson
                ^ BUYER'S      NAME PRINTED                                                            BUYER'S    NAME PRINTED


        455.
                ADDRESS                                                                              ADDRESS


        456.
                CITY, STATE, ZIP CODE                                                                CITY.   STATE.    ZIP CODE


                9. SELLER ACCEPTA
    a. 457. Broker on behalf of Seller:

        458.                           Damian Godo                                                           d 281                                BR623758000
                PRINT AGENT'S NAME                                                       AGENT MLS CODE                                  AGENT   STATE    LICENSE    NO.


        459.                           Erica       Neuman                                                    en061                                SA655262000
                PRINT AGENT'S         NAME                                               AGENT        MLS CODE                           AGENT STATE LICENSE NO.


        460.                      Ar o Real             Estate      Professionals                                                         ar oOOl
                PRINT FIRM NAME                                                                                  FIRM MLS CODE


        461.        1440 S Hi Ie                  Rd #103                        Gilbert         AZ               85                               LC646514000
                FIRM ADDRESS                                                            STATE                     ZIP CODE                 FIRM STATE      LICENSE       NO.


        462.            480      677-4300                                                                                   damian@ar ohomesaz. com
                PREFERRED        TELEPHONE                 FAX                                           EMAIL


  9b. 463. Agency Confirmation: Broker named in Section 9a above is the agent of (check one):
        464.       Seller;or D bothBuyerandSeller
  9c. 465. The undersigned agree to sell the Premises on the terms and conditions herein stated, acknowledge receipt of a
      466. copy hereof and grant permission to Broker named in Section 9a to deliver a copy to Buyer.

        467. D CounterOfferisattached,andis incorporatedhereinbyreference.SellermustsignanddeliverboththisofferandtheCounter
        468.                  ..there is a conflict between this offer and the Counter Offer, the provisions of the Counter Offer shall be controllina.
                                                                            owmo26~"~' --. ".-------"--."- -". -..".. --..".a.
        469.
                        ER-              E                                       MO/DA/YR            " SELLER'S   SIGNATURE                                   MO/DA/YR
                  4/1100203:15:4 M

        470. RAHEEM A OJIKUTU
                ^ SELLER'S      NAME PRINTED                                                         A SELLER'S   NAME PRINTED


        471.
                ADDRESS                                                                           ADDRESS


        472.
                CITY,   STATE.    ZIP CODE                                                           CITY,   STATE,   ZIP CODE

        473.       OFFER REJECTEDBY SELLER:                                                                             ,   20
                                                                                                       DAY                       YEAR       (SELLER'S INITIALS)


                For Broker Use Only:
                    Brokerage File/Log No.                                   Manager's Initials                   Broker's Initials                Date
                                                                                                                                                          MO/DA/YR

                                                        Residential Resale Real Estate Purchase Contract . Updated: February2020
                                                         Copyright©2020 Arizona Association of REALTORS*.All rights reserved.
                                                                                     Page 10 of 10
                        John L Hrimnak                          Realty ONE Group 02 | 480-321-8100 |                                                         InstanetFORMS

           Case 2:19-bk-04693-DPC                               Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                            Desc
                                                                Main Document   Page 14 of 23
   Authentisjgn ID: AA095002-16FF-4BB9-ADDB-DC9B327C275D

            Arizona               Association                      of REALTORS

            ADDENDU i                                                                                                                                                    Document updated:
                                                                                                                                                                            June 1993
                                                                    The pre-printed portion ol this form has been drafted by the Arizona Association of REALTORS®.
                                    ARIZONA                         Any change in the pre-prlnted language of this form must be made In a prominent manner.
                                                                    No representations are made as to the legal validity, adequacy and/or effects of any provision,
                                    REALTORS-                       including tax consequences thereof. If you desire legal, tax or other professional advice, please
                  REALSOLUTIONS. REALTOR®SUCCESS                    consult your attorney, tax advisor or professional consultant.

                  1. This is an addendum originated by the: D Seller B Buyer D Landlord D Tenant.
                  2. This is an addendum to the Contract dated                04/10/2020                                                                 between the following Parties:
                                                                                                                        MO/DA/YR
                 3.   Seller/Landlord:                                       RAHEEM A OJIKUTU
                 4.   Buyer/Tenant:                                           Jalen Jackson
                 5.   Premises: 1843 E Dormer                                                                                           Dr             Phoenix                    85042
                 6. The following additional terms and conditions are hereby included as a part of the Contract between Seller and Buyer for the above referenced Premises:
                 7. Full purchase price on line 10 to be increased from 275, 500 to $276, 500
              8.
              9. Escalation clause still to remain unchanged not to exceed 281, 500.
             10.
             11. All other terms and conditions to remain the same
             12.
             13.
             14.
             .
                 1C




            43.                                                                             04/10/2020 5:35 PMMST

            44. D Seller                         g| Buyer                                               MO/DA/YR        D Seller        D Buyer                             MO/DA/YR
            45. D Landlord                       D Tenant                                                               D Landlord      D Tenant
                          AuthentiaoN-
                                                                                                   04/11/2020
            46.
            47. '^ iftrt*wa2i                        er                                                 MO/DAA'R        D Seller   D Buyer                                  MO/DA/YR
            48. D Landlord                      D Tenant                                                                D Landlord D Tenant

            49.        For Broker Use Only:
                           Brokerage File/Log No.                                                  Manager's Initials              Broker's Initials              Date
                                                                                                                                                                           MO/DA/YR

                                                        Addendum . Updated: June 1993 . Copyright © 1993 Arizona Association of REALTORS®. All rights reserved.
                                                                                                                                                                                D.D
                                                                                                                                                                                D

                                            John L Hrimnak                                 | Realty ONE Group 02 | 480-321-8100 |
                                                                                                                                                                             InstanetFORMS-
1 lectronlc. nily Signed using eSignOnllne" I Sesston ID: 251efe8e-a4dd-49dd-aa8B-f356237c61c6 ]



                      Case 2:19-bk-04693-DPC                                             Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                  Desc
                                                                                         Main Document   Page 15 of 23
  Authentisign ID: AA095002-16FF. 4BB9-ADDB. DC98327C275D

            Arizona Association of REALTORS

            ADDENDU 2                                                                                                                                                      Document updated:
                                                                                                                                                                              June 1993
                                                                       The pre-printed portion of this form has been dratted by the Arizona Association of REALTORS®.
                                    ARIZONA                            Any change in the pre-printed language of this form must be made in a prominent manner.
                                                                       Wo representations are made as to the legal validity, adequacy and/or effects of any provision,
                                    REALTORS"                          including tax consequences thereof. If you desire legal, tax or other professional advice, please
               REAL SOLUTIONS. REALTOR®SUCCESS                         consult your attorney, fax advisor or professional consultant.

               1.     This is an addendum originated by the: B Seller d Buyer Cl Landlord D Tenant.
               2.     This is an addendum to the Contract dated                 04/10/2020                                                                  between the following Parties:
                                                                                                                            MO/DA/YR
               3.     Seller/Landlord:                                            Raheem Ojikutu
               4.     Buyer/Tenant:                                               Jalen Jackson
               5.     Premises: 1843 E Donner Dr                                                                                                           Phoenix            Az    85042
             6. The following additional terms and conditions are hereby included as a part of the Contract between Seller and Buyer for the above referenced Premises:
             7. Sale is contingent on Seller receiving final approval to sell from the Chapter 13
             8. Bankruptcy Court
             9.
            10. Buyer's ten (10) day Inspection Period to begin upon Seller providing confirmation of
            11. Bankruptcy Court acceptance of, or permission to, selling premises
            12.
            13.
            14.




                         AuihentisGN-
                                                                                                        04/11/2020
            43.
            44.           r8@flW»i                             yer                                        MO/DA/YR          D Seller        D Buyer                           MO/DA/YR
            45. D Landlord                      D Tenant                                                                    D Landlord      D Tenant

            46.                                                                                   04/11/2020
            47. D Seller                        S Buyer                                                   MO/DA/YR          D Seller        n Buyer                           MO/DA/YR
           48. D Landlord                       D Tenant                                                                    D Landlord      D Tenant

           49.        For Broker Use Only:
                          Brokerage File/Log No.                                                       Manager's Initials              Broker's Initials           Date
                                                                                                                                                                             MO/DA/YR

                                                             Addendum . Updated:June 1993 . Copyright©1993ArizonaAssociation of REALTORS®.All rights reserved.
                                                                                                                                                                                   a D

                                                                                                                                                                                   D
                                            Erica Neuman | Argo Real Estate Prof 01 | 480-685-2760 |
                                                                                                                                                                               InstQnetFORMs-
Elac'ronlcally Signed UEinn eSle-iOnllneT [ Session   ID .   b8448761-6ta4-4c60-abfl3-29Sra82tOfaa ]



                    Case 2:19-bk-04693-DPC                                                 Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                 Desc
                                                                                           Main Document   Page 16 of 23
Authentisign ID:AA095002.16FF.4BB9.ADDB-DC98327C275D


                                                                                                                                           Document updated:
                                                                                                                                             August 2009

                                         Thepre-printedportion of this form has been drafted by the ArizonaAssociation of REALTORS9.
                   ARIZONA               Any change in the pre-printed language of this form must be made in a prominent manner.
                                         No representations are made as to the legal validity, adequacy and/or effects of any provision,
                   REALTORS'             including tax consequencesthereof. Ifyou desire legal, tax or other professional advice, please
                                         consult your attorney, tax advisor or professional consultant.




                   The real estate market is cyclical
                   and real estate values go up and down.
                   The financial market also changes, affecting the terms on which a lend-
                   er will agree to loan money on real property. It is im ossible to accurate-
                   /  redict what the real estate or financial market conditions will be at
                   an   iven time.

                      The ultimate decision on the price a Buyer is willing to pay and the price a Seller is willing to
                      accept for a specific property rests solely with the individual Buyer and Seller. The parties to
                      a real estate transaction must decide on what price and terms they are willing to buy or sell
                      in light of market conditions, their own financial resources and their own unique circumstances.

                     The parties must, upon careful deliberation, decide how much risk they are willing to assume
                      in a transaction. Any waiverof contingencies, rights or warranties in the Contract may have
                     adverse consequences. Buyer and Seller acknowledge that they understand these risks.

                      Buyer and Seller assume all responsibility should the return on investment, tax consequenc-
                     es, credit effects, or financing terms not meet their expectations. The parties understand
                     and agree that the Broker(s) do not provide advice on property as an investment. Broker(s)
                     are not qualified to provide financial, legal, or tax advice regarding a real estate transaction.
                     Therefore, Broker(s) make no representation regardingthe above items. Buyer and Seller
                     are advised to obtain professional tax and legal advice regarding the advisability of entering
                     into this transaction.

                   THE UNDERSIGNEDACCEPTAND UNDERSTANDTHE FOREGOINGANDACKNOWLEDGE
                   RECEIPT OF A COPY OF THIS ADVISORY.

                                                            04/10/2020
                        an
             sgisaswwr                                    MO/DA/YR                          BUYER'S SIGNATURE

         Jalen Jackson
         BUYER'S NAME PRINTED                                                               BUYER'S NAME PRINTED




                                                             04/11/2020
           ^ffl^afffirfSEi M^*                            MO/DA/YR                          SELLER'SSIGNATURE                        MO/DA/YR

         RAHEEM A OJIKUTU
         SELLER'S NAME PRINTED                                                              SELLER'SNAME PRINTED




                                                              Market Conditions Advisory . Updated: August 2009
                                                   Copyright ©2009Arizona Association of REALTORS*. All rights reserved.

             John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                                              InstanetFORMS-

          Case 2:19-bk-04693-DPC                       Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                     Desc
                                                       Main Document   Page 17 of 23
Authentisign ID:AA095002-16FF-4BB9-ADDB-DC98327C275D


                                                                                                                                                        Document:
                                                                             .i                                                                         March 2020

                                               The pre-printed portion ofthis form has been drafted by the ArizonaAssociation of REALTORS®.
                      ARIZONA                  AnV change in the pre-printed language of this form must be made in a prominent manner.
                      R EALTO R S*
                                   "/          Wo representations are made as to the legal validity, adequacy andior effects of any provision,
                                               including tax consequences thereof. It you desire legal, tax or other professional advice, please
                                                                                                                                                       mm
           IE«LSOLUTIONS REttLTOR-8UCC88B.     COnSUltyour attorney, tax advisor or professional consultant.


      1. This is an addendum to the Contract dated                                04/10/2020              between the following parties:
                                                                                  MO/DA/YR


      2. Seller:                             RAHEEM A OJIKUTU

      3. Buyer:                                Jalen Jackson
      4. Premises:           1843            E Donner                                                Dr                     Phoenix                         85042


      5.    The current world-wide Coronavirus / COVID-19 pandemic has impacted real estate transactions in many unique ways, including,
      6.    but not limited to, travel restrictions, self-imposed and governmentally required quarantines and closures of both governmental and
      7.    private offices required to fund, close and record real estate transactions. Because of the unprecedented nature of this pandemic,
      8.    Buyer and Seller are hereby advised to seek appropriate counsel from insurance, legal, tax, and accounting professionals to better
      9. understand their rights and obligations

     10. BUYER'SINITIALSREQUIRED:
                                                                n
                                                                      B


    11. SELLER'SINITIALSREQUIRED:                                  .6


    12. A variety of issues outside the control of Buyer and Seller may impact this real estate transaction and affect the parties'
    13. contractual performance. As a result, the following additional terms and conditions are hereby included as part of the Contract
    14. between Buyer and Sellerfor the above referenced Premises:

    15. Only those items checked are hereby included as part of the Contract. All other terms and conditions of the Contract remain
    16. unchanged.


    17. D The date for Close of Escrow is hereby postponed and extended to
                                                                                                                     MONTH



    18.     Notwithstanding any other provisions of this Contract, Buyer and Seller acknowledge the possibility that Buyer, Buyer's lender,
    19. Seller, Escrow Company or appropriate county recorder's office may becomethesubjectof a voluntary or mandatory COVID-19 virus
    20. quarantine or closure prior to or at the time of Close of Escrow. Should such an event occur that results in a party's inability to perform
    21. on the Close of Escrow date, Buyer and Seller agree that the closing may be automatically extended by either party via written notice
    22. for a period of upto ten (10) daysafter such quarantine is over or closure order is lifted, unless the parties otherwise mutually agree
    23. in writing to further extend Close of Escrow.

    24. ^ Notwithstandingany other provisions of this Contract, Buyer and Seller acknowledgethe possibilitythat Buyer, Buyer's lender,
    25.    Seller, Escrow Company or appropriate county recorder's office may become the subject of a voluntary or mandatory COVID-19 virus
    26.    quarantine or closure prior to or at the time of Close of Escrow. Should such an event occur that results in a party's inability to perform
    27.    on the Close of Escrow date, Buyer and Seller agree that the closing may be automatically extended by either party via written notice
    28.    for a period of up to ten (10) days after such quarantine is over or closure order is lifted. This delay shall not exceed thirty (30) days in
    29.    total unless the parties otherwise mutually agree in writing to further extend Close of Escrow. Upon the expiration of any automatic or
    30.    agreed extension, either party may terminate this Agreement in writing without any further liability to the other party, and the Earnest
    31. Money shall be released to Buyer.


    32. D Buyerand Seller agree to mutually cancel the Contract andthe Earnest Moneyshall be releasedto Buyer.

                                                                      Coronavirus/Covid-19 Addendum . March 2020
              .0                              initials    Copyright ©2020 Arizona Association of REALTORS". All rights reserved.   lnltlals>
              EL R        SELLER                                                       Page 1 of 2                                             BUYER    BUYER
              John L Hrimnak                             Realty ONE Group 02                         I 480-321-8100 |                                  InstanetFORMs

            Case 2:19-bk-04693-DPC                             Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                         Desc
                                                               Main Document   Page 18 of 23
Authentisign ID: AA095002. 16FMBB9-ADDB. DC98327C275D
           Coronavirus/Covid-19 Addendum »

     33. D Additional Terms and Conditions:


     34.
     35.
     36.
     37.
     38.
     39.


     40. The undersigned agrees to the modified or additional terms and conditions contained herein and acknowledges receipt of a copy hereof.
             AuthentiaGN-

     41. Ja&wJac&KW                                                   04/10/2020
             48S SS :09U tWTYE R                                          MO/DA/YR          D SELLER       D BUYER                                 MO/DA/YR
              AuthenHsiGN-
                                                                     04/11/2020

     42- -<       -
         -l; .... '-".         M     ER                                   MO/DA/YR          D SELLER      D BUYER                                  MO/DA/YR




           For Broker Use Only:
               Brokerage File/Log No.                             Manager's Initials                   Broker's Initials            Date
                                                                                                                                             MO/DA/YR


                             Coronavirus/Covid-19Addendum . March 2020 . Copyright©2020ArizonaAssociationof REALTORS".All rights reserved.
                                                                              Page 2 of 2
             John L Hrimnak | Realty ONE Group 02 | 480-321-8100 |                                                                               InstanetFORMs

           Case 2:19-bk-04693-DPC                       Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                         Desc
                                                        Main Document   Page 19 of 23
Authentisign ID:AA095002-16FF.4BB9-ADDB-DC98327C275D




            H. O.A. CO DO I                                              /                                                                                                  Page 1 of 3

                                                                                                                                                                           February 2015
            PLANNED CO                                        J ITYADDENDU
                                                      The pre-printed portion of this form has been draHed by the Arizona Association of REALTORS®.
                                                      Any change in the pre-printed language of this form must be made in a prominent manner.
                           ARIZONA                    Wo representations are made as to the legal validity, adequacy and/or effects of any provision,
                           as:oci6tion of                                                                                                                                             ;,SR
                                                      including tax consequences thereof. Ifyou desire legal, tax or other professional advice, please
                           REALTORS                   consult your attorney, tax advisoror professionalconsultant.

                                                            SELLER'S NOTICE OF H. O. A. INFORMATION
      1.   Seller:                            Raheem O'ikutu
      2.   Premises Address: 1843             E Dormer Dr                                                                                Phoenix                             Az    85042
      3.   Date:                     03 12 2020
     4.    INSTRUCTIONS: (1) Homeowner's association ("H. O.A. ") information to be completed by Seller at the time of listing the Premises for sale.
     5.    (2) Upon completion, this Addendumshall be uploaded to the multiple listing service, if available, or delivered to prospective buyers upon
     6.    request prior to prospective buyer's submission of a Purchase Contract to Seller.

                                                              ASSOCIATION S GOVERNING THE PREMISES
     8.    H.O.A.:       Cobblestone at South Mountain                                                      Contact info:
     9.    Management Company (if any):   S ectrum                                                          Contact info:                   480-719-4524
    10.    Amount of Dues: $                                  How often?:
    11.    Amount of special assessments (if any): $                            How often?'                        Start Date:                      End Date:
                                                                                                                                   MO/DA/YR                        MQ/DA/YR

    12.    Master Association (if any):                                                                     Contact info:
    13.    Management Company (if any):                                                                     Contact info:
    14.    Amount of Dues: $                                  How often?:
    15.    Amount of special assessments (if any): $                            How often?:                        Start Date:                      End Date:
                                                                                                                                   MO/DAA'R                        MO/DA/YR

    16.    Other:                                                                                           Contact info:
    17.    Amount of Dues: $                                  How often?:



    18.                                                        FEES PAYABLE UPON CLOSE OF ESCROW
    19.    Transfer Fees: Association(s)fees related to the transfer oftitle. H.O.A. $                      200. 00          MasterAssociation $
    20.    Capital Improvement Fees, including, but not limited to, those fees labeled as community reserve, asset preservation, capital reserve, working
    21.    capital, community enhancement, future improvement fees, or payments. H. O. A. $                                             Master Association $

    22.    Prepaid Association(s) Fees: Dues, assessments, and any other association(s) fees paid in advance of their due date. H.O.A. $
    23.    Master Association $

    24.    Disclosure Fees: Association(s)/ Management Company(ies) costs incurred in the preparation of a statement or other documents furnished
    25.    by the association(s) pursuant to the resale of the Premises for purposes of resale disclosure, lien estoppels and any other services related
    26.    to the transfer or use of the property. Pursuant to Arizona law, Disclosure Fees cannot be more than an aggregate of $400. 00 per association.
    27.    As part of the Disclosure Fees, each association may charge a statement or other documents update fee of no more than $50. 00 if thirty (30)
    28.    days or more have passed since the date of the original disclosure statement or the date the documents were delivered. Additionally, each
    29.    association may chargea rush fee of no more than $100.00 if rush services are required to be performed withinseventy-two (72) hours after
    30.    the request. H.O.A. $   200. 00        MasterAssociation $
    31.    Other Fees:$                            Explain:

    32.    SELLER CERTIFICATION: By signing below, Seller certifies that the information contained above is true and complete to the best of Seller's
    33.    actual knowledge as of the date signed. Broker(s) did not verify any of the information contained herein.

              AuttimtoGN
                                                                          03/13/2020
    34.
    35.    "      E                                                             MO/DA/YR                * SELLER'S SIGNATURE                                                   MO/DAAT?
           Raheem Ojikutu


                                H. O.A. Condominium / Planned Community Addendum . February 2015 Copyright . 2015 Arizona Association of REALTORS®. All rights reserved.

                                                                                               Page1 of 3
                                                                                                                                                                                    a


           Erica Neuman | Argo Real Estate Prof 01 | 480-685-2760                                                                                                             InstanetFORMs


           Case 2:19-bk-04693-DPC                             Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                                               Desc
                                                              Main Document   Page 20 of 23
Authentisign ID: AA095002. 16FF-4BB9-ADDB-DC98327C275D




                                                                                                                                                                             Page 2 of 3
           H.O.A. Condominium / Planned Community Addendum »


                                                                            ADDITIONAL OBLIGATIONS
     36.    If the homeowner's association has less than 50 units, no later than ten (10) days after Contract acceptance, the Seller shall provide in
     37.    writing to Buyer the information described below as required by Arizona law.
     38.    If the homeowner's association has 50 or more units, Seller shall furnish notice of pending sale that contains the name and address of the
     39.    Buyer to the homeowner's association within five (5) days after Contract acceptance and pursuantto Section 3d of the Contract. Escrow
     40.    Company is instructed to provide such notice on Seller's behalf. The association is obligated by Arizona law to provide information
     41.    described below to Buyer within ten (10) days after receipt of Seller's notice.
     42.    BUYERISALLOWEDFIVE(5) DAYSAFTERRECEIPTOFTHE INFORMATIONFROMTHE SELLER(S)OR HOMEOWNER'SASSOCIATION
     43.    TO PROVIDEWRITTEN NOTICETO SELLEROF ANY ITEMS DISAPPROVED.


     44.                                      INFORMATION REQUIRED BY LAW TO BE PROVIDED TO BUYER:
    45.     1. A copy of the bylaws and the rules of the association.
    46.     2. A copy of the declaration of Covenants, Conditions and Restrictions ("CC&Rs").
    47.     3. A dated statement containing:
    48.             (a) The telephone numberand addressofa principal contactfor the association,which may be an association manager, an association
    49.                 management company, an officer of the association or any other person designated by the board of directors.
    50.             (b) The amount of the common expense assessment and the unpaid common expense assessment, special assessment or
    51.                 other assessment, fee or charge currently due and payable from the Seller.
    52.             (c) A statement as to whethera portion of the unit is covered by insurance maintained by the association.
    53.             (d) The total amount of money held by the association as reserves.
    54.             (e) Ifthe statement is beingfurnished bythe association, a statement as to whetherthe records ofthe association reflect any
    55.                 alterations or improvements to the unit that violate the declaration. The association is not obligated to provide information
    56.                 regarding alterations or improvements that occurred more than six years before the proposed sale. Seller remains obligated
    57.                 to disclose alterations or improvements to the Premises that violate the declaration. The association may take action against
    58.                 the Buyer for violations apparent at the time of purchase that are not reflected in the association's records.
    59.            (0 If the statement is being furnished by the Seller, a statement as to whether the Seller has any knowledge of any alterations
    60.                 or improvements to the unit that violate the declaration.

    61.            (g) A statement of case names and case numbers for pending litigation with respect to the Premises or the association, including
    62.                the amount of any money claimed.
    63.    4. A copy of the current operating budget of the association.
    64.    5. A copy ofthe most recent annualfinancial report ofthe association. Ifthe report is more than ten pages, the association may provide
    65.       a summary of the report in lieu of the entire report.
    66.    6. A copy of the most recent reserve study of the association, if any.
    67.    7. Any other information required by law.

    68.    8. A statement for Buyer acknowledgmentand signature as required by Arizona law.




                                 H. O. A, Condominium / Planned Community Addendum . February 2015 Copyright . 2015 Arizona Association of REALTORS®. All rights reserved.

                                                                                                Page 2 of 3
                                                                                                                                                                                  a.D

                                                                                                                                                                                  a

              Erica Neuman | Argo Real Estate Prof 01 | 480-685-2760 |                                                                                                        InstanetFORMS


           Case 2:19-bk-04693-DPC                             Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                                                Desc
                                                              Main Document   Page 21 of 23
Authentisign ID:AA095002.16FF-4BB9.ADDB.DC98327C275D




                                                                                                                                                                  Page 3 of 3
          H. O.A. Condominium / Planned Community Addendum »

                                                           BUYER'S ACKNOWLEDGMENT AND TERMS
    69.    Buyer:

    70.    Seller:                            Raheem 0"ikutu
    71.    Premises Address: 1843             E Donner         Dr                                                                Phoenix                          Az     85042
    72. Date:                 04/10/202°
    73. The following additionalterms and conditions are hereby included as part of the Contract between Seller and Buyerfor the
    74.    above referenced Premises.

    75. Transfer Fees shall bepaid by:                                            Q Buyer Q Seller L Other:50/50 bU er/Seller
    76. CapitalImprovementFeesshallbepaidby:                                      D Buyer Q Seller Other:50/50 bu er/Seller
    77.    Buyer shall pay all Prepaid Association Fees.
    78.    Seller shall pay all Disclosure Fees as required by Arizona law.
    79.    In a financed purchase, Buyer shall be responsible for all lender fees charged to obtain Association(s)/Management Company(ies) documents.
    80.    Other fees:

    81.
    82.    BUYER VERIFICATION: Buyer may contact the Association(s)/Management Company(ies) for verbal verification of association FEES
    83.    PAYABLEUPON CLOSEOF ESCROW.

    84. ASSESSMENTS:Any current homeowner'sassociationassessmentwhichis a lien as of Close of Escrowshall be paid in full by Seller
    85.   Any assessment that becomes a lien after Close of Escrow is Buyer's responsibility.

    86. ADDITIONAL TERMS AND CONDITIONS
    87.
    88.
    89.
    90.

    91.   BUYER ACKNOWLEDGMENT: By signing below, Buyer acknowledges receipt of all three (3) pages of this addendum and acknowledges
    92. thatalthough Seller has used best efforts to identifythe amountofthe fees stated herein, the precise amount ofthe fees may not be known
    93.   until written disclosure documents are furnished by the Association(s)/Management Company(ies) per Arizona law (A. R. S. § 33-1260 and
    94.   § 33-1806). Buyerfurtheracknowledgesthat Broker(s) did not verifyany ofthe information containedtherein. Buyertherefore agreesto hold
    95.   Seller and Broker(s) harmless should the FEES PAYABLE UPON CLOSE OF ESCROW prove incorrect or incomplete.
    96.   The undersigned agrees to the additional terms and conditions set forth above and acknowledges receipt of a copy hereof.
              AuthentisGN-
    97.                           en                                    04/10/2020
    98.      UYiSSS^^M^T                                                     MO/DA/YR              " BUYER'S SIGNATURE                                               MO/DA/YR

    99.   SELLER'SACCEPTANCE:
             AuthmtisiGN-
                                                                         04/11/2020
   100.
   101. .___'SSL                                                             MO/DA/YR               1 SELLER'S SIGNATURE                                             MOID/VYR
             4/11/20209:15:
                                           Raheem Ojikutu
                For Broker Use Only:
                       Brokerage File/Log No. :                        Manager's Initials:                       Broker's Initials:                      Date:
                                                                                                                                                                   MO/DA/YR

                                  H.O.A. Condominium/ PlannedCommunityAddendum . February2015Copyright* 2015ArizonaAssociationof REALTORS®.All rights resen/ed.
                                                                                           Page 3 of 3




           Erica Neuman | Argo Real Estate Prof 01 | 480-685-2760 |                                                                                                InstanetFORMs


          Case 2:19-bk-04693-DPC                            Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                                       Desc
                                                            Main Document   Page 22 of 23
Authentisign ID: AA095002-16FF-4BB9. ADDB-DC98327C275D


                                a ,                                                                                                                                    Document updated:
                                                                                                                                                                         February 2017
                                                            Thepre-prtntedportion ofthisformhasbeendraftedbytheArizonaAssociationofREALTORS'.
                               ARIZONA                      Any change in the p -printed language of this form must be made In a prominent manner.
                                               .
                                                   /        No representaffons are made as to (he /ega; validity, adequacy and/or effects of any provision,
                              R EALTO R S'                  Including laxconsequences thereof. Ifyou desire legal, tax or other professional advice, please
                   n«»L scLunons. nfi. TDn-iuwir.           COnSUB   yOU/ attorney,   tax   adrisof or professional consultant.

       Your actual rate, payment, and costs could be higher. Get an official Loan Estimate before choosing a loan.
          PRE-QUALIFICATION INFORMATION
       1.     Purpose: This Pre-Qualification Form is to be used in conjunction with an AAR Residential Resale Real Estate Purchase Contract or
       2.     Vacant Land/Lot Purchase Contract ("Contract").
       3.     |_| Buyer HAS NOTconsulted with a lender. (If Buyer marks the boxon line 3, Buyer is to complete only lines 4 and 5.)
       4.
              PRINTBUYER'SNAME                                                                                      PRINTBUYER'SNAME
       5.
               1 BUYER'S SIGNATURE                                                                 MO/DA/YR         » BUYER'S SIGNATURE                                          MO/DA/YR

       6.            Lender indicated on lines 36 and 37 has consulted with Jalen P Jackson                                               ("Buyer") and submits the following:
       7.     Buyeris:              [_J Married                   I X I Unmarried                   I I LegallySeparated
       8.     Buyer:                | | is j_x_| is not relying on the sale or lease ofa property to qualifyforthis loan,
       9.     Buyer:                I I is \_x_\ is not relying on Seller Concessionsfor Buyer's loan costs, impounds, Title/Escrow Company costs,
       10.                                  recording fees, and, if applicableVA loan costs not permitted to be paid by Buyer. (Note: The amount Seller
       11.                                         agrees to contribute, if any, shall be established in the Contract).
       12.   Buyer:                 [_] is Q isnot relying ondown payment assistance toqualifyforthis loan.
       13.   Type of Loan:                                 Conventional               FHA            VA         |     |USDA          Other:
       14.   Occupancy Type:                               Primary                                   Secondary                       Non-OwnerOccupied
       15.   Property Type:                                Single Family Residence                   Condominium                     Planned Unit Development II Manufactured Home
       16.                                                 Mobile Home                               Vacant Land/Lot                 Other:
             YES NO           N/A
       17.     x                                       Lenderprovided Buyerwith the HDDform "ForYour Protection: Get a Home Inspection" (FHA loans only).
       18.     x                                       Lender completed a verbal discussion with Buyer including a discussion of income, assets and debts.
       19.     x                                       Lender obtained a Tri-Merged Residential Credit Report.
       20.   Based on the information provided, Buyer can pre-qualifyfor a loan amount of: $ 270 019.00 assuming a monthly principal
       21.   and interest loan payment of $ 1 231. 43 , provided that the total monthly payment (which includes principal, interest, mortgage
       22.   insurance, property taxes, insurance, HOA fees, and flood insurance, if applicable) does not exceed: $ 1 792. 55
       23.   Interest rate not to exceed 3. 625 %, L=XJFixed Interest Rate |__| Adjustable Interest Rate         Pre-Payment Penalty
       24.   Initial Documentation Received: Lenderreceived the following information from Buyer (additional documentation may be requested):
             YES NO           N/A                                                                       YES NO            N/A
       25.     x                      Paystubs                                                          Q^]               Q Down PaymenVReserves Documentation
       26.     x                      W-2's                                                                                x I Gift Documentation
       27.     x                      Personal Tax Returns                                                                      CrediVLiability Documentation
       28.    ^                 x       CorporateTaxReturns                                             II                DG Other:
       29. Additional comments:
       30. Buyer has instructed, and Lenderagrees to provide loan status updates on the AAR Loan Status Update form to Seller and Broker(s)
       31. within ten (10) days of Contract acceptance pursuant to Section 2e of the Contract and upon request thereafter.
           LENDER INFORMATION
       32.   The lender identified below has prepared the information listed above with Buyer(s) and has completed the above action points noted.
       33.   This information does not constitute loan approval. All information provided must be approved by an underwriter, and any material change
       34.   in Buyer's credit or financial profile will render this pre-qualification null and void.
       35.   The above pre-qualification expires on:5/15/2020
                                                                                            DATE
       36.   Lender: Fairwa Inde endent Mart a e Cor oration                                                          0904162                              2289
                           COMPANY                                                                                    ARIZONA LICENSE #                    NMLS#
       37.                 Shannon Hrimnak                                                                            1005609                              1876921
                           LOAN OFFICER                                                                               ARIZONA LICENSE #                    NMLS#

       38. 2425 S. Steannan Drive Suite 100                                                                   Chandler                                  AZ               85286
             ADDRESS                                                                                      CITY                                          STATE            ZIP

       39. shannonh fairwa mc.com                                                                         602-290-5029                                  480-284-6717
             EMAIL                                                                                            PHONE                                      FAX

       40.   ShwwK ftf/mit£                                                             04/10/2020
             A LOANOFFICER'SSIGNATURE                                                          MO/DAA'R
       41.                    owledges receipt of a copy hereof and grants permission to Broker to submit this Pre-Qualification Form with Contract.
       42. Ja&'njac&wt                                                       04/10/2020
               W65&(?^              ffi\?MDT                                          MO/DA/YR          A BUYER'S SIGNATURE                                           MO/DWYR
                                         Pre-Qualificatlon Form . Updated: February 2017 . Copyright ©2017 Arizona Association of REALTORS®. All rights resen/ed.




             Case 2:19-bk-04693-DPC                                    Doc 72 Filed 04/14/20 Entered 04/15/20 11:54:22                                                      Desc
                                                                       Main Document   Page 23 of 23
